 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaterpillar Tractor Company and InternationalUnion, United Plant Guard Workers of America(UPGWA) and its Local No. 108 and Joe M.Lofton. Cases 26-CA-8025 and 26-CA-8102July 30, 1981DECISION AND ORDEROn December 16, 1980, Administrative LawJudge Stephen Gross issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and Respondent filed a reply brief to theGeneral Counsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, CaterpillarTractor Company, Memphis, Tennessee, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.The Administrative Law Judge inadvertently stated that the arbitrationdecision involving the discharge of Michael Hensley issued on September1, 1980. The correct date is September 19. 1980.2 In agreeing with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)l) by interrogating employees Wiley, Hens-ley, and McGhee, we find it unnecessary to pass on those factors whichthe Administrative Law Judge listed as circumstances suggesting a lackof coerciveness. See ALJD, sec. 11, G.Although we agree with the Administrative Law Judge's conclusionthat Respondent did not violate Sec. 8(a)(3) and (I) of the Act by dis-charging Hensley, we do not rely on his statement that "Sleeping onduty is commonly punishable by discharge." See ALJD, sec. IV. E.DECISIONSTA MNT OF1 THE CAS.STEPHEN GROSS, Administrative Law Judge: Caterpil-lar Tractor Company (CAT) has operated a large ware-housing and distribution center in Memphis, Tennessee,since 1975. CAT has employed security officers at the fa-cility from the outset primarily for fire protection andantitheft purposes. Also from the outset the security offi-cers' immediate supervisor has been Chief of SecurityRobert Hultquist.In June 1978 a majority of CAT's security officersvoted in favor of representation by the United PlantGuard Workers of America (UPGWA or the Union). InAugust 1978 the Union and CAT entered into a collec-tive-bargaining agreement effective through November30, 1979, covering the security officers. The agreementdid not contain any union-security provision, and anumber of the security officers chose to stay out of theUnion. On September 7, 1979, 5 of the 14 security officers em-ployed at CAT's Memphis facility filed a decertificationpetition with the Board.On September 6, and then on October 15, 1979, theUPGWA filed charges with the Board alleging thatHultquist (the security officers' supervisor) had engagedin various antiunion conduct, including firing unionmember Michael Hensley because of his union member-ship and suspending security officer Joe Lofton becauseof his membership in the Union and because Lofton gavestatements to the Board that were contrary to CAT's in-terests.Those charges became the basis of complaints allegingvarious violations of the Act by CAT.2The case went tohearing on March 3, 4, and 5 and then again on March13 and 14. The transcript of the hearing for March 13and 14 was lost, however (see G.C. Exhs. 110(b) and (c)and 111), and, accordingly, 2 more days of hearing wereheld on May 14 and 15. The General Counsel and CAThave filed briefs3and the case stands ready for decision.4FINDINGS OF FACTI. ISSUESSection III below discusses contentions by the GeneralCounsel that Hultquist made a variety of statements inderogation of the employees' Section 7 rights. For thereasons stated in section III, I have concluded that Hult-quist made some, but not all, of the remarks attributed tohim by witnesses for the General Counsel.Sections IV, V, and VI discuss, respectively, whetherCAT engaged in any of the following actions attributedto it by the General Counsel: Discharged security officerHensley because of his union membership and union ac-tivity; suspended security officer Lofton because of hisunion membership and activities and because of a state-ment he gave to the Board; and allocated overtime onthe basis of its employees' union membership or lack ofmembership. For the reasons stated in sections IV, V,and VI, my conclusion is that the General Counsel hasfailed to prove any of these allegations.'CAT does not dispute the General Counsel's assertion that CAT is anemployer engaged in commerce for purposes of the Act. or that theUPGWA is a labor organization within the meaning of the Act,2 The dates of the various charges ad complaints are as follows: Sep-tember 6 1979-original charge in Case 26-CA-8025; October 5. 1979-original charge amended; October 15 1979-date of complaint i Case26-CA 8025: October 17, 1979-charge i Case 26-CA-8102; November15 1979-complaint and order consolidating cases; and February 15,1980-consolidated complaint amended:' In view of the statistical nature of some of the eidence. I permittedreply briefs. CAT filed a reply brief (as well as an opening brief)' The General Coulnsel filed an uopposed motlion to correct the offi-cial transcript. The motion is granted257 NLRB No. 29392 CATERPILLAR TRACTOR COMPANY11. BACKGROUNDSeveral facets of the case are pertinent to all of theGeneral Counsel's contentions. It seems best to coverthem before considering the allegations themselves.A. Chief of Security HultquistHultquist testified at length at the hearing, and he wasthe subject of considerable testimony by witnesses forboth the General Counsel and CAT. The impression Igained of Hultquist from that testimony is that he isproud of the division he leads, places high demands onits members, and is especially demanding concerning allaspects of security officer behavior and performance thatmight affect the way outsiders (including other CATpersonnel) may evaluate the division. I also got the im-pression that Hultquist's relationship with divisional per-sonnel had paternal elements to it, a pattern common tomany military-type organizations. (Indeed, Hultquist andnearly all of the security officers had backgrounds in themilitary or with police forces or both.) In keeping withthat relationship, Hultquist seemed ready to support thedivisional personnel within the limits defined by thestandards outlined above. Also in keeping with that rela-tionship, at least as a general rule, Hultquist seemed to beevenhanded with respect to handing out both disciplineand benefits such as pay increases.On the other hand, some-perhaps most-of the secu-rity officers thought Hultquist to be harsh, inflexible, dis-agreeable, and difficult with which to work.B. The Personnel of the Security DivisionThe security officers at CAT's Memphis facility indi-vidually and as a group appear to be competent and tobe proud of their division. There is, however, a divisive-ness between union members, on the one hand, and non-members, on the other. Several nonmembers actively op-posed the unionization of the security division whenunion organizational efforts were underway, and thensought to bring union representation of the security divi-sion to an end after the Union was voted in. That led tosharp feelings between some of the union members andthe actively antiunion security officers. That hostilitywas heightened in a few cases by the fact that two non-union security officers were responsible for divisionaltraining, including instructing other security officers invarious divisional tasks. While some divisional personnelseemed pleased to get the training, others seemed to feelthreatened and demeaned by it.C. The Testimony of CA T's WitnessesHultquist and the manager of CAT's Memphis facility,John Harris, testified without contradiction that CAThas an explicit policy of neutrality in matters relating tounions and that CAT promulgated that policy repeated-ly.CAT called five members of the bargaining unit to thestand in addition to various CAT supervisors. (None ofthe five were union members.) All testified that: (1) theyhad never heard Hultquist say any of the statements at-tributed to him by witnesses for the General Counsel; (2)they had never heard Hultquist say anything else thatcould be considered to be antiunion; and (3) they hadnever heard any security officer say that Hultquist hadsaid any of the things attributed to him by the GeneralCounsel's witnesses.I was impressed by that testimony, especially by thetestimony that none of the five had ever heard any of theother employees say that Hultquist had said anythingthat could be construed as antiunion. However, theweight to be ascribed to that testimony must take intoaccount the divisiveness within the security division be-tween union and nonunion employees. Given that divi-siveness, it is not unlikely that union adherents within thedivision refrained from commenting to antiunion employ-ees about any statements relating to unionization thatHultquist may have made.D. CA T's Theory of the CaseAs CAT views things, the witnesses for the GeneralCounsel engaged in deliberate and wholesale fabrications.According to CAT, the Union and its adherents at CAThad three purposes in filing charges against CAT: (1)they wanted to give Hensley (the security officer dis-charged for sleeping on duty) "another bite of the appleof reinstatement" (CAT's br. at 15); (2) they wanted todelay Board action on the decertification petition thathad been filed with the Board by five of CAT's securityofficers;5and (3) they wanted to malign Hultquist-i.e.,"[C]ertain security officers or a group of them bear per-sonal animosity to Chief Hultquist and will go (and havegone) to any lengths to degrade, embarrass or underminehim or his authority." Ibid.Turning first to the claim that this case hinges on theefforts of some CAT employees to help Hensley and todelay Board action on the decertification petition, someevidence does support that, but not in the manner CATclaims. Marvin Harris is the unit chairman in the securitydivision. An antiunion member of the division askedHarris about the charges the Union had filed againstCAT. According to that employee's testimony, which Icredit, Harris replied:He said ...he regretted a lot of stuff had to comeout but ...when he reported what [had] happenedto [the] International-that ...Mike [Hensley] hadbeen discharged ...they advised him that that wasthe best-I think the term he used was "maneuver-ing tactic" to use.However, what that testimony indicates and what thetestimony as a whole in this proceeding points to is thatthe concern of the Union and the members of the Unionat CAT for Hensley convinced those employees to bringto the Board's attention behavior by Hultquist that theyhad long considered antiunion but with which they hadpreviously been willing to put up.As to CAT's claim that this case represents an effortby a group of security officers to damage Hultquist be-"The first charge was actuall) filed just I day before the decertifica-ion peltition. but h) earl> Septenhmber 197) narln) if ot all, of the divi-sion's emnplolees had been as are for some timn that a decertification peri-lion sAould be filed ssithin the permi,,ible 60-to-00-daly period393 I)I CISIONS OF NATIONAL LAO()R RELATIONS BOARDcause of the personal animosity towards him on the partof the members of that group, the record fails to supportthat argument. To begin with, the impression I got fromthe testimony of the G(eneral Counsel's witnesses is thatlultquisi is a good security chief. not that he is a hadone. That would not have happened had the employeesin fact been out to get him and been willing to lie to doso. Secondly, in almost all cases the union members' tes-tiniony appeared to represent the recollections or view-points of each witiness rather than a planned effort by thegroup to concoct an irresistible attack against Hultquist.Ill. S A I11.NINS N I LUI ItQUISI VOt Al IV OF1:I NI'1 OVI(II RItGHSVarious of the General Counsel's witnesses testifiedthat lultquist made the kinds of statements that. theGeneral Counsel argues, violated the employees' Section7 rights. According to that testimony, Hultquist:(1) Questioned the value of the Union in discussionsNith employ'ees.(2) Asked various employees why they had voted infavor of union representation.(3) Claimed that union representation had harmed theemployees' interests.(4) Said that he would discriminate in favor of non-union employees and against union members.(5) Made threats against the Union.(6) ncouraged enmployees to give up their unionmelmbership and to resoke their dues-checkoff authoriza-ionis.(7) Encouraged employees to file a decertification peti-tion.As I add up the record arid, in particular, the credibil-ity of the various witnesses, Hultquist did make somestatements questioning the value of union representationand did question some employees about their position onunion matters. In other respects, however, it is my con-clusion that Hultquist did not make the statements attrib-tiled to him by the Geineral Counsel's itnesses.A. m'miroun of ('har's 'il./c and Michael I/rns/leSecurity officer Charles \W iley testified tIliat around thefirst of May 197) Hultquist asked him if lie "felt that [he]had any more job security with the Union." When Wileyreplied that "lie liked to think so," Hultquist responded,again according to Wiley, "[H]e did not think anyolnehad any more security than they ever had ...that therewas noi lollre security ... ith the Union than beforethe Union anid that it as just as easy to ...get rid ofan yolle as before." Hlultquist deniied e\er lhaving said anysuch thing.Security officerC Michael Helslen testified thlat on orabout April 1) 1 79, Hulthquist asked him what he"thought the Urlion as doing for [him]. I ad it changedanything or made anything better? Was [Hultquist] anydiffierelt? Anrid ias [lensIcy] making any more moneynow then [lie] was before the Unlioni came in." Hensleyagreed that lie was not makinlg more money.In that same conversation, according to lenslcy , ull-quist asked him "why [he] thought the Union had conmeii." lensley rtetified that lie told Hlullquist that Hult-quist hiself' "s as the direct cause of it."On the witness stand Hultquist disputed Hensley's tes-timony, and said that the only conversation he had hadwith Hensley's at or about that time had to do withHensley improperly disclosing information about he se-curity division to nondivision CAT employees.The issue is one of credibility, and I think that Hult-quist did make the statements attributed to him by Wileyand Hensley.On the one hand, (1) Hultquist was a believable wit-ness, and (2) official CAT policy, as frequently promul-gated, was for supervisors to be strictly neutral on mat-ters pertaining to unions.However, on the other hand, I was particularly im-pressed with what seemed to be the real effort of bothHensley and Wiley to be as accurate and careful in theirtestimony as possible.' Futher, I got the impression, afterlistening to all of the various witnesses, that, given Hult-quist's personality and his relationship with the employ-ees in the security division, it is more likely than not thathe made the statements testified to by Hensley andWiley.As a last matter in this respect, I of course took intoaccount that Hensley might have testified as he did inorder to bolster his claim that CAT discharged him be-cause of his union membership. Nevertheless, based onwhat I saw of and heard about Hensley, and on thenature of his testimony generally, my conclusion is thatlie did not do that.B. Twimnv of llubert MlcGheeSecurity officer Hubert McGhee testified that inAugust 1979 Hultquist asked McGhee if "a third partywas doing anything" for him. McGhee said that, whenhe asked Hultquist whether Hultquist was referring tothe Union, Hultquist answered, "[Y]es, more or less."MlcGhee testified that he told Hultquist that he "did notrwant to discuss it."According to McGhee, in that same conversationHultquist also said that he "understood that there werepeople [who were] going to come down and get on himabout the department, how he ,as running it and soforth. And that he was here to tell them that he wasgoing to run the department like he wanted to, and thatnobody was going to tell him how to run it. And that hedid not care if there was harmony within the departmentor not amongst the men." Hultquist denied making anysuch remarks.TIo aspects of McGhee's testimony concern me. Oneis that he was a steward, which arguably makes it lesslikely that Hultquist would have raised such matters withhim. The second is that McGhee at first testified that hisCA AI claims lhai Wile's estinlllys is non credible since, on the onlehIalid. II Ic frrCd t, IllC c ut, as ccurring ,1n Ma,, 1, and. o ,i the othcr.docllllrcnilarr) c\idcin shils tIllalt he did IBIit \irk on M1a, I or 2 ilow-cct. W .Vl'I did \ork (I1i April 301 adi te again ,i, NMa 3. itid hie didnot cvni pretteld It rencmbn r the precis e altte 1i1 whictl his coliversatilllkith tiltqulisit tlok place Siilarls. CA I poinil out that lensley testi-iCd thai t coIl eIIaltlll IlI qLuetiol Itolok place on oir about April 19.;11 Ilsll ispiiteI l coilipareI I coids ,i(I. ilhar Hensile , '. (ias of(f ut 011oiApril 18 anid 1) I ali ot les irllaled that he apparenlt colnflict is a realIt ieilCsleC stlated thai ie Ciili h a a. oir so ii error regarding heprecise dale. .iid all errol r t, eilral das tould e understandable3"4 CATERPII.LAR TRACTOR COMP)ANYconversation with Hultquist took place on October 19,then testified that it occurred on October 10, and then.after being shown an affidavit he had given to the Board.said that the conversation must have occurred sometimein August. Dates of past occurrences are difficult to re-member, but in McGhee's case he purported to remem-ber the precise date of the conversation in question onlyto change that date twice.I find, however, that those considerations areoutweighed by the impression I got from the wayMcGhee testified, and from the personalities of McGheeand Hultquist, that the conversation occurred in the wayMcGhee described it.C. Testimony of Michacl DonnellySecurity officer Michael Donnelly testified that, in thecourse of a conversation he had with Hultquist in the se-curity office, Hultquist asked, "What has the third partydone for you? Has it improved your working conditionsor any degree of control." According to Donnelly, Hult-quist also asked if Donnelly "thoroughly" understood thecollective-bargaining agreement, but Donnelly could notremember when he had that conversation with lHultquistexcept that it was sometime in 1979. As CAT points out,for all anyone knows that alleged statement by Hultquistcould have occurred prior to March 6-that is, morethan 6 months prior to the date he first charge vas filedin this proceeding.CAT's point is well taken. Given the requirements ofSection 10(b), no violation of the Act may be foundbased on Donnelly's testimony on the subject at hand,'and in view of that it is unnecessary to determine wheth-er Donnelly's testimony should be credited.D. Testimonyv of David HallDavid Hall is a member of CAT's security divisionand a union member. Hall testified that sometime "in theearly part of March 1979" Hultquist criticized Hall forfailing to conduct certain equipment tests. Hall got upsetand later that day told Hultquist that he thought he hadbeen doing his job. According to Hall, Hultquist "repliedthat he knew that I had been doing my job and that Ihad chosen it to be this way.... He said that it hadcost me approximately $2,000.00 ...Mr. Hultquistmade reference to Mr. Wiley [another security officerand union member]. That I was being influenced b Mr.Charles Wiley.... I believe Mr. Hultquist said that heknew that people had referred to him as a big-nosed bas-tard, and that they would like to punch him in the nose."When Hall was asked what he thought Hultquist wvasreferring to, he testified that he was "not real sure" butthat he thought Hultquist was talking about Hall's"union affiliation." Hultquist denied having any suchconversation with Hall. I credit that denial in that I donot think Hultquist said anything to Hall that linkedunionization with pay or performance evaluations. Hult-quist may well have criticized Hall, referred to Wiley'sinfluence, and indicated that he was aware of the unflat-tering way in which some of the employees thought of' See ell//mai. Ma nagement Ir d ,h , Elain, PoI', , I' urc, 5alon.227 NtRB 1307, 1301 (1977)him, but it would have been unlike hultquist to tell anemployee that lie had criticized him because of the em-ployee's union membership. Further, with respect to theapparent reference to unionization costing the employeesS2,000, some of the employees had used that figure indiscussions among temselves about the impact of union-ization. It is more likely than not that Hall had heard ref-erences to the alleged $20.(00 cost of unionization in con-versations with other security ofticers, and later misre-membered it as being connected to an upsetting ellcoun-ter he had had with Hultquist in March 1979.E. 'Cistno.v o JoL LfionlJoe Lofton is a security officer at CAT. Hce joined theUnioni when it was voted in but withdre, from theUnion and ceased paying dues in March 1979. Loftontestified that he had a number of conversations withHultquist in which union matters ere discussed. Ac-cording to Lofton, Hultquist: () urged Lofton to lea ethe Union; (2) criticized the Union's managemeit; (3)questioned the value of union representation; (4) said thatthe security officers lost benefits at CAT as a result ofvoting for union representation: (5) promised lIoftonbenefits if he would leave the Union: (6) thanked Loftonfor leaving the Union and promised him benefits fordoing so; (7) assisted Lofton in resigning from the Unio;(8) said that "those guys broke my heart when they gotthis Union in here". (9) urged and assisted Lofton andother employees to seek to decertify the Union, and (10)made threats against the Union.Lofton also claimed that Hultquist suspended him be-cause lie gave a statement to the Board critical of CA.a subject that ill he covered in section V of this l)eci-sion.Lofton syas personable and direct while on the itilessstand. Nonetheless, m! conclusion is that his testirmiony isnot credible.For one thing. Lofton's tcstimons is full of relali clprecise dates, but those dates in numerous instances donot jibe with one another.Second, several persons that he claimed crc \it-nesses to his interactions ith Huliquist credibly deniedLofton's version.Third, considerable testimonI of other employec it-nesses strongly suggests that con ersations Loftoin testi-fied he had with Hlultquist actually ecre between Loftonand other rank-and-file employees.Finally, my o\crall impression is that, while every-one's perception and memoro are affected by one's pointof view, that was more than usually so in Lofton's case.Accordingly I conclude thai the General Counsel hasfailed to show that lilttquist made an of the statementsthat Loftoni attributed to him.F. Testimoniy of rankl KinderFrank Kinder is a CAI security officer and a unionsteward. Kinder testified that Hlultqist: (I) questionedwhether the "third party" had done anll thing fr Kinder(2) urged Kinder to leave the Ulnion: (3) promised thatKinder iiould be alotted more overtime if he got ut ofthe Union: and (4) implied that CT's discharge of DECISIONS OF NATIONAL LABOR RELATIONS BOARDHensley (see sec. I below) was related to Hensley's unionmembership.Hultquist denied all of Kinder's allegations and I creditHultquist rather than Kinder.To a degree far beyond that of any other security offi-cer at CAT, Kinder's viewpoint was that Hultquist wasout to get the Union and each of its members at CAT.That led Kinder to keep a "blue book" in which hesought to document antiunion behavior on Hultquist'spart. It also led Kinder to believe that Hultquist's under-standable demand that Kinder be tested on fire equip-ment that he was expected to operate in emergencies wasa function of his union membership.My impression was that, much as in Lofton's case,Kinder's testimony was far more an expression of hisviewpoint than of the way things actually happened.Moreover, it would have been out of character for Hult-quist to make most, if not all, of the remarks attributedto him by Kinder, particularly to an employee that Hult-quist knew to be the owner of the notorious blue book.My conclusion, therefore, is that the General Counselhas not shown that Hultquist made any of the remarksthat Kinder testified Hultquist made.G. Hultquist's Statements-ConclusionsFor the reasons discussed above, I find that Hultquist:(a) Asked employee Charles Wiley whether he "feltthat [he] had any more job security with the Union."(b) Stated to employee Wiley that "he [Hultquist] didnot think anyone had any more security than they everhad ...that there was no more security ...with theUnion than before the Union and that it was just as easyto ...get rid of anyone as before."(c) Asked employee Michael Hensley what he"thought the Union was doing for [him]. Had it changedanything or made anything better. Was [Hultquist] anydifferent? And was [Hensley] making any more moneynow than [he] was before the Union came in."(d) Asked employee Hensley "why [he] thought theUnion had come in."(e) Asked employee Hubert McGhee if McGhee"thought that a third party was doing anything for[him]."(f) Stated to McGhee that notwithstanding any"people [who were] going to come down"-presumablyfrom the Union--"he was going to run the departmentlike he wanted to."The question is whether those questions and statementsreasonably tended to coerce employees in the exercise oftheir Section 7 rights.A number of circumstances suggest a lack of coercive-ness: (1) none of the utterances contained any antiunionthreats; (2) the employees were open union adherentsand knew that Hultquist knew that they were unionmembers; (3) Hultquist had never threatened union mem-bers or had previously spoken against the Union; (4)CAT's companywide policy, which it publicized, wasone of neutrality with respect to union representation ofits employees; (5) the conversations occurred in workingor rest areas as opposed to, say, Hultquist's office; (6)most, or all, of the employees at the facility were repre-sented by unions, not just the security officers; and (7)Hensley and Wiley felt sufficiently unintimidated tomake their prounion positions clear in their responses toHultquist, and McGhee, while not taking a prounionstand in his reply to Hultquist (he said he "didn't want totalk about it"), apparently did not feel constrained tosuggest that he had any doubts about the benefits ofunionization.On the other hand, all of the utterances in question in-dicated Hultquist's displeasure with union representationof the security division's employees, and Hultquist wasthe CAT official who hired, fired, and disciplined secu-rity officers (subject to limited control by the facilitymanager). In addition, the division operated along para-military lines, so that Hultquist had more control overthe day-to-day behavior of the division's personnel (e.g.,how often to get a haircut) than is generally the case inindustrial situations. Finally, the division's employeeswere sharply split into prounion and antiunion camps, sothat Hultquist's questions and statements about the Unionwould inevitably be understood as support for the an-tiunion group.Under all these circumstances, and in light of theBoard's recent PPG Industries decision,8I conclude thatthe questions, quoted above, that Hultquist addressed toWiley, Hensley, and McGhee amounted to a probing ofthose "employees' union sentiments which ...reason-ably tend[s] to coerce employees in the exercise of theirSection 7 rights."9As to Hultquist's statement that he "did not thinkanyone had any more job security than ...they everhad," the General Counsel appears to claim that itamounted to a violation of Section 8(a)(1) in that it wasan expression of "the futility of continued union sup-port." However, that statement was no more than an ex-pression by Hultquist of his opinion about the value toemployees of union representation. See Safety Line, Inc.,250 NLRB 458, 460 (1980); North Kingstown NursingCare Center, 244 NLRB 54, 65 (1979). Further, whileHultquist referred in the course of the conversation tothe ease of getting "rid of anyone," under the circum-stances of the conversation said reference constituted nothreat, veiled or otherwise.Finally, Hultquist's remark to McGhee about Hult-quist's running "the department like he wanted" was inreference to his supervisory role, and clearly did notrelate to the Union's function as bargaining representa-tive. The remark was therefore noncoercive (see Albert-son Manufacturing Company, 236 NLRB 663, 676 (1978)),and, indeed, the General Counsel does not appear toargue otherwise.IV. HENSLEY'S DISCHARGEA. IntroductionHensley's shift on August 19 began at 11 p.m. (asusual). At 6 a.m. (on the 20th) Hensley opened one ofthe gates at CAT's facility and began duty in a nearby' PPG Industries, Inc.. Lexington Pluant, ber Glasv Division., 251 NLRB1146 (1980).ld. at 1147396 CATERPILLAR TRACTOR COMPANYgatehouse as the security officer overseeing entry andexit through that gate.According to Hensley, at or about 6:30 a.m., LloydPaulsen, "who is a third shift storeroom supervisor, camedown to the gate. Mr. Paulsen grabbed the doorknob tothe door and I got up and opened the door for him. Isaid 'good morning Mr. Paulsen. How are you?' And hesaid, 'you wouldn't fall asleep down here-would you?"'Hensley said that he responded with an expletive.Paulsen's testimony was very different except for hisagreement that the event occurred at or about 6:30 a.m.on August 20. According to Paulsen, while he was nearthe gatehouse, he noticed (through the gatehousewindow) that Hensley was asleep. Paulsen testified thathe stared through the gatehouse window at Hensley forawhile, then attempted to call another of CAT's supervi-sors to the scene. When he could not reach that secondsupervisor, he decided to go into the gatehouse andawaken Hensley. The time was then about 6:40 a.m.Paulsen said that the door was locked but that Hensleyawoke when Paulsen jarred it. Paulsen testified that hethen asked Hensley, "[D]idn't you get much sleep lastnight," to which Hensley answered, "No. I'm reallytired. I guess I just dozed off."Most of the testimony and documentary evidenceabout the events immediately following the Hensley-Paulsen encounter are in accord. Paulsen ordered Hens-ley removed from duty as gatehouse officer and tookHensley to the facility's security control room. TherePaulsen called Hultquist (who was at home) to informhim that Paulsen had found Hensley asleep on duty andadvised Marvin Harris-the unit chairman-of the cir-cumstances. Hultquist hurried to the facility. Hensleywas waiting in the security control room with Harris.Hultquist called Hensley into his office and asked Hens-ley what he had to say. According to Hultquist, Hensleyreplied something like, "I don't really know, chief ...Idon't think I was sleeping." Hensley, on the other hand,testified that he said that he had not been asleep. Hult-quist at that point asked Marvin Harris to join the discus-sion and told Harris and Hensley what Paulsen had re-ported. Hultquist then suspended Hensley pending fur-ther investigation. 0Paulsen, in the meantime, submitted a report of the in-cident and discussed the matter with his superiors. Hultquist advised the facility manager, John Harris, ofthe incident, asked for more information from Paulsenlater that day, and then also filed a report on the inci-dent. 12"' On brief the General Counsel suggests that Hultquist behaved im-properly when he asked Hensley for his version of the incident prior tocalling Unit Chairman Harris over. L.R.B. v. J. W'eingaren, Inc., 420U.S. 251 (1975). However. the complaint makes no Weingarten allegation.and the General Counsel does not urge on brief that there was in fact anyWeingarten violation. Moreover, neither Hensley nor Harris asked thatHensley be accompanied by Harris in Hensley's interview with Hultquist.Finally, it is at least arguable that, even if the Weingarrtn issue had beenproperly raised, I would have to defer to an arbitrator's decision that spe-cifically dealt with the issue (and found no improper conduct by theCompany). See sec. IV. B, belosw" Hensley's personnel records at CAT are part of the eidentiaryrecord as Resp. Exh. 2. Paulsen's report is included in those papers.2 See fn. I .above.Hultquist spoke to Paulsen one more time and then, onAugust 22, filed a "progress report" ordering Hensleydischarged. Facility Manager Harris approved Hult-quist's action and Hensley was in fact discharged on thatday.The General Counsel claims that Hensley's dischargewas a setup from start to finish in an effort by the Com-pany to weaken the Union's position at CAT. Hensley,argues the General Counsel, was not in fact found asleepon duty. The General Counsel also argues that, even if Iwere to conclude that Hensley was found asleep on duty,CAT opted to discharge him rather than to give himsome lighter form of discipline because of Hensley's ac-tivities on behalf of, and his affiliation with, the Union.CAT, on the other hand, argues that the evidence isclear that Hensley was asleep on duty and that Hensley'sassociation with the Union had nothing whatever to dowith his discharge. The Company goes on to urge that Ishould not even get into the matter since the Union fileda grievance over Hensley's discharge, the grievancewent to arbitration, and the arbitrator has issued a rulingon the matter (upholding the Company's position).B. CA T's Motion To Defer to the Arbitrator's RulingWhen Hensley was discharged the Union prosecutedits rights under the grievance machinery established byits collective-bargaining agreement with CAT. That ledto a hearing before an arbitrator in May 1980.After CAT had presented its case to the arbitrator, butprior to any union witnesses' testifying before the arbitra-tor, the Union's counsel made the following statement tothe arbitrator:I have been cautious in this matter not to attempt totry the "C" case that is pending before the NationalLabor Relations Board. There is sufficient evidencealready in this record to suggest strongly, however,that the reason for the precipitous discharge of Mr.Hensley was not alleged sleeping on duty but be-cause of the course of anti-union antipathy. And itwas present in this particular facility, and culminat-ed in the unfair labor practice proceeding nowbeing processed before the National Labor Rela-tions Board. 3The record in this proceeding does not indicate wheth-er any union witness at the arbitration hearing testifiedon matters relating to union animus on CAT's part.The arbitrator issued his decision on September 1,1980. The issues, as he framed them, were: (1) whetherHensley was sleeping as charged, or simply momentarilyinattentive to duty; (2) whether the Company deniedHensley his Weingarten rights; (3) whether the Compa-ny's investigation was a "sham"; and (4) whether theCompany imposed an inappropriately severe penalty onHensley.The arbitrator ruled in favor of CAT on all issues(without, however, explicitly discussing the Union's con-tention that CAT's investigation was a sham)." Quoted fromn the record of the arbitration proceeding397 I)I-CISI()NS ()OF NATIONA LAI()OR RELATIONS 3()ARI)l)eferral wouldl nlot he appropriate. 1 hc problem isthat the arbitrator's decision does ot indicate that heconsidered any alleged union animus in arriving at hisdecision and that there was no showing in this proceed-ing that ally u1llioll , ,itncss i the arbitration proceedingpresented c vidence purporting to prove antiuion moti-vation on CAT's part. See B & L Motor reight,. Ic., 253NLRB 115 (1980()); Ka/n undl Company. Division o Con-solidated hood Co., 253 NLRB 25 (1980); 'Van llureSpecializcd Crriers. Inc.. .Subsidiary of Dobson leavu VIlaul. Inc.. 247 NI.RB 1185 (198X()); General WirehouseCorp., 247 NlRB 1073 (198).''C. ihe 'ilferl: of the Disltarge1. Hensley's ulion activitiesAt the time of lensley's discharge he was a menmberof the Union, aid l1ultquist knew that to be so. Hensleywas not an officer of the Union or otherwise particularlyactive in tile Union, arid he seemed to have a better rela-tioiship wit h CAT's ouLunion security officers than didmanr of his fellow union members. However, when theUtiioll first began its organizationalI efforts among CAT'ssecurity officers in carly 1978, four or five of its orgalli-zational meetings Were held i Hensley's homec.The General Counsel points out that at the time ofHensley's discharge. of the 14 security officers in thebargaining unit. 8 (including Hecsley) were mniembers ofthe tJliot. lHesley'c s discharge, in other wvords, mayhave eliminated the Uirion's majority position.2. CAT's rule o(n sleeping tt tle jobCAT had no cormilpre hlensivc list of punishable offenses,and there was nro written rule prohibiting sleeping oil thejob. It is clear, however, from the testiniony as vhole---including Henisley's--that the employees of CAT's secu-rity division knew Iull well that sleeping on the joh \,asa serious offense.3. ellensleys relationship with CAT supervisorsTwo CAT super isors Were directly involved i theincident thIat led to Ieisly's discharge lultquist alidlPIaulsen. IP:ulsCn estified credibly that he consideredhimself a friendit o lIetisicy's, thait lie shared a colinitoninterest with Henlsley (iii firearls), arid that he had had anumber of conversations with Hensley on the subject.Paulsen had no dlirect working relationship with Hensleybecause during the time periodt il question Paulsel wasnot associated vwith the securily division.Nor is there athilig to indicate that Hultquist hadany grudge against IHensley whether for union maitters orotherwise. liensley seemiied to he a cooperative, compe-tent employee, an(. d, hile t-ulquist undoubtedly \'as not* Ille a lt illll,11 'I 01 llit I alll thLI ct ,\iC lpl 1 I ll lt' Irtlillrlir ll Irecott(SC' fIll 11t C ri iCt' atlached I(i mllti 1 I l itlird t t U iIted h}CA( I O n S t1m1111eCI t T). 118(1 Iil, (4i1lill I ( ilnsc l an lhi. L iitll filidPil aidll tng ,1 o lppos g t hl. Illltli , ill dilt iht l t t ('A I ' slhnlisii lll I1[lie trlipiit land lih. ex .cIpt \ al io l acts rtlaililg to thc arhitiatltnl pl3 -cc'dillg \tt illS ill ldt d l l lilt' [ l/on's T .lca illgX t l [ igli ('A I 'sI, 1otol I Nltl ir hittli d s Illi l i[ ld I Ih , i'lltl, tll.i .t I i l iIg1O IIItIUdC IIC it ll; I tII' I pl, l II I it' IIl. w .\ l Ip I .lll d Ilit UII ll', p l ilkea i g,In the \ l 7cllllat ICt )ld I , CSpeti\Ce]. A J I }ISxh 1. 2 lld tdelighted with Hensley's comments during their conver-satiol about the Union in April, there is no reason to be-lieve that Hultquist would have held Hensley's responseagainst him or, for that matter, would have thoughtabout that conversation at all 4 months later when thesleeping incident occurred.4. Paulsen's catching Hensley asleepThere were only two witnesses to Hensley's behaviorin the gatehouse at 6:30 a.m. on August 20-Paulsen andHensley-and between the two I found Paulsen's testi-mony to be the more credible.For one thing, Paulsen had no personal reason to wantto get Hensley or the UPGWA. Accordingly, if Paulsenwas fabricating his testimony, it would mean that he hadentered into some sort of plan with Hultquist or otherCAT personnel to get Hensley and/or the Union. How-ever, there was no evidence of any such plot, and in factPaulsen's interaction with Hultquist strongly indicatesthat there was no such plot.For another, Paulsen s testimony was direct and forth-right, and, while I found Hensley to be a highly crediblewitness generally, I felt that he was not altogetherstraightforward in his description of the gatehouse inci-dent.1Two of the General Counsel's witnesses-Kinder andlIofton-testified about conversations and events thatcould, if credited, indicate that Hultquist knew thatHenslev was not in fact asleep and that Hensley's dis-charge was related to his union membership. However,as discussed earlier, I did not find either Kinder orLofton to be credible witnesses. Moreover, Lofton's tes-tilmony was that Hultquist admitted that Hensley's dis-charge was somehow related to Kinder's practice oftaking notes in his blue book, but the record contains noplausible suggestion of how these two circumstancescould be related. " Further, even if they were, it is hardto imagine Hultquist's mentioning it to Lofton. Kindertestified that Hultquist encouraged Kinder to submit adues-checkoff revocation slip and then told Kinder,"You know I have as of now discharged Michael Hens-ley." Given the personalities of Kinder and Hultquist,arid the relationship of the two men, that conversationseems equally unlikely.In sum, I find that Hensley did fall asleep while onduty at the gatehouse on August 20, 1979, as describedby Paulsen.D. 1The .Ipproprictene.s o the Discharge PcnaltyAs touched on earlier, the General Counsel claimsthat, even if Hensley did fall asleep on duty, the reasonHensley was discharged rather than given some lighterform of discipline was because of Hensley's union mem-bership and CAT's interest in weakening union strengthto below majority level. The General Counsel's evidencefalls into four different categories.Kinder tstilicd thiat a1 telllus cmpliisc told him Ihat he (Kinder)s"\a, I l It h L ilt is lppitlsd it hake h Cln ltight sleeping at the gatehIiitls " lieIilti or Ilat li ilM ersai i tlll i i fact tl ccurred, I do not con-iSllIr It i titll ( IO1! \ill Iight ilsOtalill 1 It puirports to inldicate the hehav-iil t ( A I xa\ ( A l slupletoi398 CATERPILLAR TRACTOR COMPANYThe first is that there was no written rule againstsleeping on the job. However, as mentioned earlier, all ofthe employees knew full well that sleeping on duty was aserious offense.Secondly, the General Counsel argues that severalother security officers were caught sleeping on the jobbut were not discharged. One of those employees alleg-edly was Thomas Hollowell, who was stridently antiun-ion. Kinder said that he found Hollowell sleeping on thejob, but, apart from Kinder's general lack of credibility,there is nothing in the record indicating that Kinder evertold Hultquist or any other CAT supervisor about hisfinding Hollowell asleep.Lofton testified that Hultquist caught him asleep onduty and that he was not disciplined in any way, muchless discharged. As with Kinder, Lofton's lack of credi-bility makes me dubious about whether that ever in factoccurred. Similarly, Donnelly testified that in 1977 Hult-quist caught him asleep on duty. According to Donnelly,Hultquist simply sent Donnelly home early (withouteven docking him in pay) after telling Donnelly that hewould have had to have been fired had a collective-bar-gaining agreement been in force. There was so much tes-timony in conflict with Donnelly's that it is clear that inmany particulars his account of that 1977 incident waserroneous. On the other hand, there was somethingabout his testimony that rang true, and, accordingly, Ifind it more likely than not that sometime in 1977 Hult-quist did in fact find Donnelly asleep yet did not formal-ly discipline him for it.Nevertheless, even if Donnelly's and Lofton's testimo-ny were considered wholly accurate in respect to Hult-quist's finding them asleep, that would not indicate thatHensley was discharged because of his connection withthe Union. Hensley was found asleep by a CAT supervi-sor who was not part of the security division. Moreover,that CAT supervisor (Paulsen) submitted a writtenreport on the incident up through his own chain of com-mand. Under those circumstances it was inevitable thatHensley would be discharged. Hultquist was rigid aboutthe security officers' adhering to CAT's standards in allcircumstances in which the security officers' perform-ance was visible to people outside the security division.Given this outlook on Hultquist's part, it would havebeen one thing for him to find a security officer asleep inthe division's control room and quite another for a secu-rity officer to be written up by an outsider for sleepingwhile on duty in a gatehouse.E. ConclusionSleeping on duty is commonly punishable by dis-charge, 6especially where the employee is a securityguard." In Hensley's case he fell asleep while on dutyguarding a gate through which very considerableamounts of CAT's property could have been removedwhile he was asleep. On top of that, he was found asleepby a supervisor outside his own division, and that super-visor filed a report that was destined to be read by the]" See, e.g., Savannah Wholesale Company, 251 NLRB 500 (1980)7 See, e.g., Burns International Security Service, Inc.. 234 NLRB 373(1978).facility manager. Hultquist. Hensley's inniediate supervi-sor, had sho. n himself to be uncompromising ith re-spect to the division's appearance to the outside world.Hensley's discharge was the inevitable consequence ofthese circumstances. The General Counsel has accord-ingly failed to show that Hensley's discharge was moti-vated by any union animus on CAT's part.V. I OH: ON S StSI'INSIONAs discussed earlier. Joe Lofton became a member ofthe Union about the time it was certified to representCAT's security officers. He then left the Union in March1979 and did not rejoin.As also discussed earlier, the UInion filed its firstcharge against CAT on September .1979. Lofton gavea statement to a Board investigator on matters relating tothat charge and presumably the statement was contraryto CAT's interests. Thereafter, Lofton became convincedthat Hultquist had somehow learned that Lofton hadgiven a statement to the Board in connection with theUnion's charge, but there is nothing in the record thatwould indicate that Lofton's belief was accurate.Then, on October 15, Hultquist told Lofton that hishair length did not conform to the division's dress stand-ards and that he would have to get a haircut. A numberof other security officers were within earshot at the time.Lofton responded that his hair was not too long and thatthe real reason Hultquist was complaining about his hairwas because "I had come down ...to give a statementto the Labor Board on this union thing." Hultquist. how-ever, remained adamant and ordered Lofton to get ahaircut before he came in the following day. At thehearing Lofton testified that at the time Hultquist criti-cized his hair length it was in compliance with the dresscode and that he wNas less in need of a haircut than var-ious other employees. but Hultquist and several securityofficers credibly testified that Lofton's hair was too longto meet the division's dress code.When Lofton arrived at work the folloling da. Oc-tober 16h, Hultquist called Lofton and Marvin Harris intothe security division office and informed Lofton that hishair was still too long. Hultquist thereupon suspendedLofton for 3 days.When Lofton returned to work on October 19, Hult-quist. after seeing Lofton, called him into a meeting withUnion Steward Hubert McGhee and another CAT su-pervisor. Hultquist told Lofton that his hair remained toolong and that he was to be indefinitely suspended.A few days later Hultquist called Lofton at home andsuggested that Ilofton get his hair cut and come back towork. Lofton did so, but Hultquist told Lofton that liewas still not complying with the dress code. Lofton gotanother haircut. That satisfied Hultquist. and Lofton re-sumed working at CAT. Subsequently. according toLofton. the CAT supervisor who was present henHultquist indefiitely suspended Lofton told lofton thathe did not think l.ofton's hair was in fact too long, butthat supervisor creclibly denied making any such remark.The General Counsel argues that Hultquist's "harass-ment" of Lofton temmned from I.ofton's willingness togive a statemenfit to tlc Board andl thal said harassiient34QQ DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly constituted a violation of the Act. Therecord fails to support that contention.For one thing, as discussed earlier, I did not find Lof-ton's testimony to be credible. I am convinced thatLofton was convinced that Hultquist's actions stemmedfrom Lofton's willingness to give a statement to theBoard, but I simply do not believe that Lofton's percep-tions were accurate.Secondly, Hultquist was uncompromising about the se-curity officers' hair length. A number of security officerstestified that Hultquist had ordered them to get haircutsfrom time to time and all did as Hultquist demanded.(Lofton himself had previously been ordered to have hishair cut and, when he failed to do so, had been suspend-ed.)Third, testimony by other security officers that Lof-ton's hair was too long seemed credible.Fourth, Lofton's refusal to cut his hair in response to adirect order by Hultquist occurred in the presence ofother security officers. Given the nature of the divisionand Hultquist's personality, it was inevitable that in thosecircumstances Hultquist would be adamant about requir-ing Lofton's hair to be wholly in conformity with thedress code before allowing Lofton to return to work.Fifth, testimony of other security officers in support ofLofton's position was ambiguous at best. The GeneralCounsel did not see fit to ask Unit Chairman Harris, whoaccompanied Lofton when Lofton received his 3-daysuspension, whether Harris considered Lofton's hair tobe in conformity with the dress code at the time. As forMcGhee, the union steward who was present whenLofton was indefinitely suspended, he testified that hetold Hultquist at that time that in his opinion Lofton'shair "was in regulation." However, his role at that timewas as an advocate for Lofton, and he did not testify atthe hearing in this proceeding that he did in fact consid-er Lofton's hair to be in complicance with the division'sdress code when Hultquist indefinitely suspendedLofton. 8All told, Hultquist routinely ordered security officersto get haircuts, and suspension for failure to do so wascertainly not unprecedented given the fact that such hadpreviously happened to Lofton himself. While in theoryHultquist's behavior could nonetheless have been theproduct of his irritation at Lofton for giving a statementto the Board, there is no credible evidence that that wasthe case here, and there is considerable evidence thatLofton's hair was in fact too long to meet the division'sstandards.' The General Counsel points out that Lofton testified that the appear-ance of his hair on October 15 was no different from his appearance iApril 1979 when Hultquist saw fit to commend Lofton and promisedLofton that he would be promoted to the "highest grade." According tothe General Counsel, Hultquist did not deny Lofton's testimony on thispoint, and "it stands admitted on the record, therefore, that Respondenttolerated the appearance of Lofton's hair for at least five months prior toOctober 15" I do not read the record as containing any such admission.In any case, a failure to criticize an employee on one date about hairlength does not suggest that subsequent criticism for the same hair lengthshows unlawful motivation.VI. THE OVERTIME ISSUEIn 1977, long prior to the UPGWA's arrival at CAT,Hultquist determined that the security division ought tohave two training officers. He asked for volunteers inorder of seniority. Wiley, Waller, Duncan, Hall, Harris,and Kinder refused. Ryan and Hollowell accepted.That apparently resulted in Ryan's and Hollowell'sgetting work assignments different from those of theother security officers, and that led the Union, in negoti-ations with CAT in mid-1978, to urge that Ryan's andHollowell's special status be ended. CAT took an oppos-ing position, and insisted that it be allowed to keepHollowell and Ryan on as training officers and to givethem assignments commensurate with that designation.CAT won.CAT also insisted on, and got, a collective-bargainingprovision specifically providing for irregular shifts ifneeded because of "operation requirements."'9Hultquist established a 3-11 a.m. irregular shift in June1979. No one contends that Hultquist's action in estab-lishing that shift was not in accord with "operation re-quirements," that it was discriminatory, or that it wasotherwise improper. Hultquist asked for a volunteer forthat shift, again proceeding by order of seniority. Wiley,Waller, and Duncan said that they were not interested.Hall (a union member) agreed to make the switch. Hestarted working the 3-11 a.m. hours on June 15.At that time Hultquist needed extra help during thelast 4 hours of the first shift (from 11 a.m. to 3 p.m.).The only practical alternative was to have a second-shiftemployee come in early or to have Hall work late.20 Thecollective-bargaining agreement does not cover how thatchoice should be made, but Unit Chairman Harris hadthe foresight to raise the matter when the irregular shiftwas about to be instituted. He urged that, in a situationin which either a regular shift employee or an irregularshift employee could work the needed overtime hours,the choice be based on accumulated overtime. The col-lective-bargaining agreement provides: "Managementwill endeavor, to the best of its ability, to equalize over-time hours among employees on the same shift." (Jt.Exh. I at p. 13.) In practice that meant that, when over-time work was needed on a particular shift, the employ-ee on that shift who had worked the least amount ofovertime was the first to be offered the opportunity todo the extra work.2If that employee turned down theopportunity, then the employee on that shift with thesecond lowest level of overtime was to be offered theadditional work, and so on. Harris wanted to follow thesame kind of approach when overtime work could bedone by either the irregular shift employee or by some-one on a regular shift; that is, in the situation involvingHall, Harris wanted Hultquist to choose Hall for theovertime only if he had less accumulated overtime than"'Jt Exh. I at p. 13." While Hultquist could have asked an off-duty employee to come into sork those 4 hours. that "would have resulted in considerably greaterexpense to CAT" For these purposes all employee was credited with having workedovertime hours eenl if he wsas offered the opportunity to wsork overtimeand turned it down400 CATERPILLAR TRACTOR COMPANYany employee on the second shift. Hultquist rejected thatapproach. Harris testified that, according to Hultquist, itwas CAT's companywide policy that irregular shift em-ployees should work the overtime when the overtimecould equally well be covered by either an irregular shiftemployee or a regular shift employee.Accordingly, Hall worked 4 hours late more oftenthan not (from 11 a.m. to 3 p.m.). As it turned out,Harris' concern was academic regarding the 11 a.m.-3p.m. work since during the period in question all of thesecond-shift employees had been working overtime farmore often than employees on any other shift. Thus, Hallwould have been assigned the I 11 a.m.-3 p.m. overtimeeven under Harris' approach.Hall went back to his regular first-shift assignmentafter a week or so. Ryan, next in turn in terms of senior-ity, rejected Hultquist's offer to work the irregular shift.Harris, next most senior security officer at CAT afterRyan, accepted.During most of the week that Harris worked on theirregular shift, Hultquist needed overtime work atnight-during the hours of 11 p.m.-3 a.m. Here, too, thechoice was between having a second-shift employeework the hours (by staying late) or having Harris, on theirregular shift, come in early; and again, under eitherHarris' or Hultquist's, approach it would have beenproper to use Harris, and in fact Harris came in early for5 straight days.Meanwhile, Hultquist was coming to the conclusionthat the employees of the security division needed moretraining than they had been getting, and that certainkinds of inspections of safety equipment were not beingcarried out properly. That led Hultquist to put Hollowellon the 3-11 a.m. irregular shift (with Harris back to hisregular first-shift assignment). Hultquist also at this timecreated an II a.m.-7 p.m. irregular shift and put theother training officer, Ryan, on that. There is no disputethat Hollowell and Ryan did perform specialized trainingfunctions during the regular hours of their irregularshifts, and I credit the testimony of Hollowell, Ryan, andHultquist to the effect that Hollowell and Ryan were puton the irregular shifts for the reasons stated by Hultquist.There appears to be no dispute that when extra helpwas needed either between 11 p.m. and 3 a.m. or be-tween 11 a.m. and 3 p.m. Hollowell was given the over-time assignments rather than any second-shift employee.(Again, that would be in accord with either Harris'theory of overtime assignment or that of Hultquist.)Similarly, when overtime was needed between 7 andII a.m., or between 7 and I I p.m., it was offered toRyan, although third-shift employees could equally wellhave been assigned the work. In this case, however, ifHarris' proposal had been followed, third-shift employeeswould have been given preference over Ryan, since thethird-shift employees had relatively low accumulations ofovertime.The third-shift employees for most of the period inquestion were all union members: Donnelly, Kinder, andHensley. Therefore, I have considered whether Hult-quist's insistence that the 7-11 a.m. and 7-11 p.m. over-time be assigned to Ryan rather than a third-shift em-ployee was motivated by union animus, but there is noaffirmative evidence that that was the case. Furthermore,the General Counsel did not attempt to rebut the state-ment that Hultquist made to Harris to the effect that theapproach he followed was consistent with CAT's com-panywide policy.In any case, the General Counsel does not appear toargue that the preference for Hollowell over second-shiftemployees and Ryan over third-shift employees was im-proper. Rather, the General Counsel points to the factthat: (1) prior to their assignment to the irregular shifts,Hollowell and Ryan were the only nonunion employeeson the first shift; and (2) while Hollowell and Ryanworked the irregular shifts, they were assigned moreovertime than were the first-shift employees (all unionmembers) who remained on the first shift.The General Counsel goes on to argue that the irregu-lar shifts were not "shifts" for purposes of the provisionsof the collective-bargaining agreement requiring CAT toequalize overtime "among employees on the sameshift"22and that, accordingly, the irregular shift and thefirst shift should have been treated as one shift for over-time equalization purposes. If it were in fact proper to dothat, it is clear that CAT would have failed to haveequalized overtime among first-shift employees, andthereby would have failed to meet the requirements ofthe collective-bargaining agreement. That, says the Gen-eral Counsel, amounts to a violation of Section 8(a)(5) ofthe Act and, independently, to a violation of Section8(a)(l).The record does not support the General Counsel.As discussed earlier, there as been no showing that theirregular shifts were created for discriminatory reasons.Moreover, there is no reason to consider Hollowell andRyan as members of the first shift for overtime purposeswhile they worked irregular shifts. The irregular shiftswere shifts entirely distinct from any of the other shiftsas the collective-bargaining agreement itself indicates.23Moreover, it is unclear how CAT could have equalizedovertime between first-shift members, on the one hand,and irregular shift members, on the other, since the onlypractical options CAT had in regard to overtime assign-ments were, as discussed earlier, between the irregularshift employees, on the one hand, and second- or third-shift employees, on the other.Finally, I have considered the testimony of various ofthe General Counsel's witnesses that suggests that Hult-quist may have reduced the weekend overtime available22Jt. Exh. 1 sec. 6.5.23 See Jt. Exh. I sec. 6.9 Ordinarily, when an employee went from oneshift to another. that employee was made least senior on the new shift forovertime purposes-that is. a new employee. or an employee switchingshifts, would be credited with more accumulated overtime than any otheremployee on the shift so that he would be the last to be assigned over-time as overtime needs arose. Had that practice been applied toHollowell and Ryan. first-shift employees would have gained overtimeopportunities at the expense of Hollowell and Ryan when those Itwo offi-cers resumed their first-shift status in September 1979 Unit ChairmanHarris. however specifically asked Hultquist to change that practice sothat an employee going onto an irregular shift would carry his previouslyaccumulated overtime with him, and an employee returning to a regularshift from an irregular shift would likeslse carry back %with him his accu-mulated overtime. How,e.er. that is beside the point with respect to theissue of whether irregular shift employees should somehos be deemed tohe first-shift employees for osertime cquali,lation purposes401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the security officers in retaliation for their unioniza-tion. However, while several security officers seemed toearnestly believe that Hultquist so acted, there is no evi-dence showing that he did in fact do so.CONCI USIONS Oi LA W 211. Respondent, by its agent Robert Hultquist, inter-fered with, restrained, and coerced its employees in theexercise of their Section 7 rights by:(a) Coercively interrogating employees Hensley,McGhee, and Wiley about their views on the benefits, orlack of benefits, of union representation.(b) Coercively interrogating employee Hensley abouthis view on why the employees in the security divisionof Respondent's Memphis facility voted in favor of unionrepresentation.2. The unfair labor practices described in paragraph Iaffected commerce within the meaning of Section 10(a)of the Act.3. There has been no showing that Respondent violat-ed the Act in any other respect.Ttill Rit-li I)I shall recommend that CAT be ordered to cease anddesist from engaging in the unfair labor practices re-ferred to above and from any like or related acts. I shallalso recommend that CAT post appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERS2The Respondent. Caterpillar Tractor Company, Mem-phis, Tennessee, it officers, agents, successors, and asigns,shall:I. Cease and desist from:(a) Interrogating employees concerning their unionand/or protected activities.' i le facts slt foirth aho,\e alld upon Nllicl thile lllowig conclusionsof La Ic based a;re a1 s ltlhesis of tile credited aspects of the tetimOlltof all ritTlsses and exhibits Altlhough I did tiot. i thlie cours. of tiis)Decision. discuss ecry bit o1f record testimonyl or do, unlenltary c\:idence,it has all belen ilghel land cHiMidced i'i li he Cxitll thai evidence notnleriiolncd i this )ccision nightl appear to conltriadicl m factfindings.that idence has not been di,-regarded hut has been rejected as not credi-ble or othierNse lacking probah:tive worth.' in 1l ilet ivein l ccepiloils art liled as pro'sided by Sea 102.46 ofilte Rule, and Regullations of the Nailional [ abor Relationrs Board, thefindigs. coniclusions. and recoiended ()rdcli herein shall, as prolidedin Sc 102 48 of the d ules ad Regulatilont be adopted hb the Board adbecome its iltdings conliclusions, aind ()rder. and all objectlions theretoshall be deemed waived for ll purposes(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its Memphis, Tennessee, facility copies ofthe attached notice marked "Appendix."26Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that the said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply with herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.2-i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-allt to a Judgment of the United States Court of Appeals Enforcing anOrder f the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we have violated the National Labor Relations Act,as amended, and has ordered us to post this notice. Weintend to carry out the Order of the Board and abide bythe following:Wt WILl. NOT interrogate our employees con-cerning their union or other protected concerted ac-tivities.WE WIll. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act.CATERPILLAR TRACTOR COMPANY402